Citation Nr: 1747319	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  06-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU) prior to November 18, 2015.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran had active service from November 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

This matter was remanded by the Board in July 2016.

Separately, in an May 2016 rating decision, the RO granted the Veteran service connection and a 70 percent rating for PTSD.  The Veteran submitted a notice of disagreement (NOD) with respect to the 70 percent rating assigned by this rating decision.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  As VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of this issue pursuant to Manlincon is not warranted in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran's claim was remanded by the Board to obtain the Veteran's VA medical records dating from June 2013 through November 2015, to obtain the Veteran's vocational rehabilitation counseling folder, to obtain private medical records and to obtain a records review opinion from a VA vocational specialist.  A review of the record verifies only that the Veteran's vocational rehabilitation record was obtained.  

Instead of obtaining an opinion based on a review of the Veteran's records, the AOJ attempted to obtain an in-person social and industrial survey of the Veteran.  The Veteran did not participate in such a survey due to having to take care of her terminally ill husband.  Accordingly, the Veteran's claim must be remanded so that corrective action may be taken to request an opinion from a VA vocational specialist based on a review of the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A review of the Veteran's file reveals that ,other than a June 27, 2013 notation by a social worker, VA treatment records dated from June 2013 through November 2015 have not been obtained  Another attempt should be made to obtain such records.  If there are no additional VA treatment records for this time period, such should be noted in the record. 

The record does indicate that the AOJ wrote to the Veteran in September 2016 asking for signed authorizations so that private medical records could be requested.  The record does not indicate that the Veteran responded.  The Veteran should be provided another opportunity to provide the authorizations and if the Veteran does not respond it should be so noted in her file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from June 2013 through November 2015.  If the requested records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for service-connected left ankle and gastroesophageal reflux disabilities from 2005 through 2015, including North Georgia Foot & Ankle Specialist, Dr. S.R. of University Surgical Associates, Dr. M. and Dr. P. of Memorial Hospital, and Dr. K.G.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, forward the claims file to a VA vocational specialist to obtain an opinion as to the combined effects of the Veteran's gastroesophageal reflux and left ankle disability for the period from October 2005 to November 2015.  This opinion is to be based on a review of the Veteran's file only, not on an in-person examination.  Following review of the claims file, the vocational specialist should address the functional impact of the Veteran's service-connected gastroesophageal reflux and left ankle disability on her day-to-day functioning and ability to work prior to November 18, 2015.  The specialist may consider the Veteran's education (GED and some college) and past work history but may not consider the effects of age or nonservice-connected disabilities.  The specialist is advised that prior to November 18, 2015, the Veteran's psychiatric disability was not service connected and cannot be considered.  A rationale for the opinion should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim, to include considering whether referral of the claim to the Director of Compensation for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) (2016) is warranted.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board  for further appellate consideration, if in order.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




